DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/27/2019, 9/14/2020 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/624517, in view of claims 15-16 of copending Application No. 16/611703, and further in view of claims 7 and 8 of copending Application No. 16/617972. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of 
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the above copending applications from Matsumura et al., to improve the power efficiency and battery consumption of the UE.

Regarding claim 7 of the application, claim 7 of Copending Application No. 16/617972, in view of claim 15 of the Copending Application No. 16/611703 as shown below:
Claim 7 of the instant Application

A terminal comprising: a processor that controls a transmission of an uplink control information using a cyclic shift that is based on the uplink control information, the uplink control information including a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK); and a transmitter that transmits the uplink control information in an uplink control channel, wherein intervals between two cyclic shifts that are respectively based on two values of a 1-bit HARQ-ACK are each equal to π, 

Claim 7 of the Copending Application No. 16/624517
A terminal comprising: a transmitter that transmits, in an uplink control channel, uplink control information including a 1-bit Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ- ACK) and a processor that uses a cyclic shift based on a parameter according to higher layer signaling, and based on the uplink control information, in the transmission of the uplink control information, wherein an interval between two cyclic shifts, each based on two values of uplink control information and the 1-bit HARQ-ACK, is π.
and intervals between four cyclic shifts that are respectively based on four values of a 2-bit HARQ-ACK are each equal to π /2.
Claim 15 of the Copending Application No. 16/611703
Wherein an intervals of four cyclic shifts respectively based on four 2-bit HARQ-ACK values is π /2.


Regarding claim 8 of the application, claim 16 of Copending Application No. 16/611703 is shown below:
Claim 8 of the instant Application
Claim 16 of the Copending Application No. 16/611703
wherein a cyclic shift that is based on a value of the 2-bit HARQ-ACK and a positive Scheduling Request (SR) is equal to a sum of π /6 added to a cyclic shift that is based on the value of the 2-bit HARQ-ACK and a negative SR., 

wherein a difference between a cyclic shift that is based on a given value of a 2-bit HARQ-ACK with the positive SR and the given value of a 2-bit HARQ-ACK with a negative SR is π /6.


Regarding claim 9 of the application, claims 7 and 8 of Copending Application No. 16/617972 is shown below:
Claim 9 of the instant Application
Claims 7 and 8 of the Copending Application No. 16/617972
wherein the cyclic shift that is used in the transmission of the uplink control information is based on an index that is based on at least one of a higher layer parameter and a downlink control information.
a control section that determines a cyclic shift used for transmission of an uplink control information including Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK) information based on a minimum index of control channel elements (CCEs) of a received downlink control channel is based on a higher layer signaling


Regarding claim 10 of the application, claims 7 and 10 of Copending Application No. 16/617972 is shown below:
Claim 10 of the instant Application
Claim 7 of the Copending Application No. 16/617972
wherein the processor determines the index based on a first value of a control channel element index of a downlink control channel, corresponding to the downlink control information.
a control section that determines a cyclic shift used for transmission of an uplink control information including Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK) information based on a minimum index of 


Regarding claim 11 of the application, claim 7 of Copending Application No. 16/617972, in view of claim 15 of the Copending Application No. 16/611703 as shown below:
Claim 11 of the instant Application

A radio communication method for a user terminal comprising: controlling a transmission of an uplink control information using a cyclic shift that is based on the uplink control information, the uplink control information including a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK); and transmitting the uplink control information in an uplink control channel, wherein intervals between two cyclic shifts that are respectively based on two values of a 1-bit HARQ-ACK are each equal to π, 

Claim 7 of the Copending Application No. 16/624517
A terminal comprising: a transmitter that transmits, in an uplink control channel, uplink control information including a 1-bit Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ- ACK) and a processor that uses a cyclic shift based on a parameter according to higher layer signaling, and based on the uplink control information, in the transmission of the uplink control information, wherein an interval between two cyclic shifts, each based on two values of uplink control information and the 1-bit HARQ-ACK, is π.
and intervals between four cyclic shifts that are respectively based on four values of a 2-bit HARQ-ACK are each equal to π /2.
Claim 15 of the Copending Application No. 16/611703
Wherein an intervals of four cyclic shifts respectively based on four 2-bit HARQ-ACK values is π /2.


Regarding claim 12 of the application, claims 7 and 8 of Copending Application No. 16/617972 is shown below:
Claim 12 of the instant Application
Claims 7 and 8 of the Copending Application No. 16/617972
wherein the cyclic shift that is used in the transmission of the uplink control information is based on an index that is based on at least one of a higher layer 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 7 and 11, each recites “wherein intervals between two cyclic shifts that are respectively based on two values of a 1-bit HARQ-ACK” and “four values of a 2-bit HARQ-ACK”. 
The specification including drawings, does not describe or define “two values of a 1-bit HARQ-ACK” and “four values of a 2-bit HARQ-ACK”. The specification [0067-0137] and the drawings as shown in Figs. 2-16, describes the 2-bit UCI values 00,01,11 and 10 are used for positive and negative SR transmissions. Furthermore, nowhere in 
Claims 8-10 and 12 are also rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al., (US 2019/0007175), hereinafter Kwak. 

Regarding Claim 7,  Kwak teaches A terminal comprising: a processor ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a processor 4821) controls a transmission of an uplink control information using a cyclic shift that is based on the uplink control information, the uplink control information including a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK) ([Para. 0012-0013, 0127-0135, 0417, 
and a transmitter ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a RF unit 4823 for transmits or receives a radio signal)  that transmits the uplink control information in an uplink control channel ([Para. 0127-0135, 0299-0301] Fig. 17, the terminal (UE) transmits ACK/NAK information using a HARQ process on the PUCCH);
wherein intervals between two cyclic shifts that are respectively based on two values of a 1-bit HARQ-ACK are each equal to  π ([Para. 0012, 0026, 0371-0376, 0383-0385] CS index is used in a symbol between transmission time intervals (TTI) for transmitting a physical uplink control channel. Resources used in the transmission of the PUCCH formats 1a or 2a, where the UCI including 1-bit HARQ ACK (Table 3) having 2 values as shown in Table 20 or Table 23 (0 and 1 or 1 or -1). Where the UCI including 1-bit HARQ ACK identified by an orthogonal sequence index between two cyclic shift are equal to 2 π (i.e., each is equal to π) according to Equation 11 or Equation 15. That is, intervals between two cyclic shifts that are respectively based on two values of a 1-bit HARQ-ACK are each equal to  π); and intervals between four cyclic shifts that are respectively based on four values of a 2-bit HARQ-ACK are each equal to  π/2 ([Para. 0371-0375] describes the cyclic shift (CS) that based on PUCCH format 1b (2-bit HARQ 
Regarding Claim 9, Kwak teaches wherein the cyclic shift that is used in the transmission of the uplink control information is based on an index that is based on at least one of a higher layer parameter and a downlink control information. ([Para. 0012, 0134, 0520] The terminal transmits the uplink control information (UCI) transmitted through the PUCCH may include HARQ ACK/NACK information by using a cyclically shifted sequence having different cyclic shift (CS) values according to the PUCCH format. The terminal may transmit a PUCCH by cyclically shifting a transmission position in the frequency axis within a transmission resource using an offset value. [Para. 0024, 0492-0494] the CS index configuration is received through at least one of higher layer signaling, downlink control information and an index of a control channel element. FIG. 25, a terminal may map 2-bit ACK/NACK to one CS index and transmit it. In this case, an eNB may transmit the configuration of the CS index to a terminal through higher layer signaling).

Regarding Claim 10, Kwak teaches wherein the processor determines the index based on a first value of a control channel element index of a downlink control channel, corresponding to the downlink control information. ([Para. 0491-0494, 0550-553] Fig. 25, transmitting the 2-bit ACK/NACK information including the first value (e.g., ACK/ACK) is based on a control channel element (CCE) index of downlink control information (DCI)).
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

6.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to claim 7 above, in view of Sung Jun Yoon (Pat. Pub No. US 2017/0094657) hereinafter Yoon.

Regarding Claim 8, Kwak teaches wherein a cyclic shift that is based on a value of the 2-bit HARQ-ACK and a positive Scheduling Request (SR) added to a cyclic shift that is based on the value of the 2-bit HARQ-ACK and a negative SR. ([Para. 0168, 0527] describes scheduling request (SR) is transmitted by the terminal. Where the SR channel reuses an ACK/NACK channel structure in PUCCH format 1b (i.e., 2-bit HARQ ACK/NACK [Table 3]). Fig. 27 shows terminal may transmit an SR along with ACK/NACK information (i.e., 2-bit HARQ-ACK value) using a cyclic shift index in a positive SR region or using a cyclic shift index in a negative SR region).
Kwak does not disclose a Scheduling Request (SR) is equal to a sum of π /6 added to a cyclic shift. 
Yoon teaches a Scheduling Request (SR) is equal to a sum of π /6 added to a cyclic shift ([Para. 0044, 0181, 0231] the semi-persistent scheduled request transmitted on the PUSCH is based of cyclic shift in the uplink, where the nCS,λ is determined to be π/6 which is used based on αλ=2πnCS,λ/12. That is the sum of π /6 added to a cyclic shift.)
 Kwak and Yoon to implement cyclic shift and orthogonal sequence to improve the communication quality in channel.

Regarding Claim 12, the combination of Kwak and Yoon, specifically, Kwak teaches wherein the cyclic shift that is used in the transmission of the uplink control information is based on an index that is based on at least one of a higher layer parameter and a downlink control information. ([Para. 0012, 0134, 0520] The terminal transmits the uplink control information (UCI) transmitted through the PUCCH may include HARQ ACK/NACK information by using a cyclically shifted sequence having different cyclic shift (CS) values according to the PUCCH format. The terminal may transmit a PUCCH by cyclically shifting a transmission position in the frequency axis within a transmission resource using an offset value. [Para. 0024, 0492-0494] the CS index configuration is received through at least one of higher layer signaling, downlink control information and an index of a control channel element. FIG. 25, a terminal may map 2-bit ACK/NACK to one CS index and transmit it. In this case, an eNB may transmit the configuration of the CS index to a terminal through higher layer signaling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20190349918, Nazar et al. discloses uplink control data transmission.
US 20190312669, Hwak et al. discloses method of transmitting channel state information (CSI) in a wireless communication system supporting a short transmission time interval.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/PETER K MAK/Examiner, Art Unit 2413                      

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413